Citation Nr: 0930981	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to December 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
December 2004 and issued in January 2005 by the Cleveland, 
Ohio Regional Office for the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At his March 2009 Travel Board hearing, the Veteran contended 
that there were two primary stressors to which he was exposed 
in service.  He testified that one stressor occurred when a 
rescue boat mission in which he participated in July 1966 
recovered partial remains of GHW, a missing pilot.  The 
Veteran also testified that he was personally present and 
observed injured, badly burned servicemembers who were 
brought on board the USS CONSTELLATION on October 26, 1966, 
for treatment of burns sustained on board the USS ORISKANY.  
The Board notes in particular that several sources have been 
consulted by the RO and by the Veteran to establish aspects 
of each incident.  However, deck logs of the USS 
CONSTELLATION, which would be expected to provide the most 
specific details of each described stressor available from 
any source, have not been requested.  An attempt to obtain 
this additional evidence should be conducted prior to final 
appellate review by the Board.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to provide any additional relevant 
evidence in his possession, and afforded an 
opportunity to identify any additional 
evidence he believes may be relevant.

2.  Current VA clinical records for the 
Veteran related to treatment for PTSD from 
June 2004 to the present should be obtained.

3.  The Veteran should be afforded the 
opportunity to identify any private clinical 
records of treatment for PTSD from September 
2004 to the present.

Clinical records of the Veterans treatment at 
the Eugene, Oregon Vet Center from September 
2004 to the present, if such records are 
available, should be obtained.

4.  Request the deck log of the USS 
Constellation for the period from July 5, 1966 
through July 15, 1966 and for the period from 
October 25, 1966 through November 5, 1966, 
from the Modern Military Branch, National 
Archives, 8601 Adelphi Rd., College Park, MD 
20740.  

The request should specify that, if the deck 
log does not reflect the names of rescue boat 
personnel sent out on the mission to recover 
missing pilot GHW in July 1966, any record 
which would reflect crewmember assignments to 
rescue boat missions in July 1966, such as a 
duty log, training records, safety records, or 
the like, should be requested.

The request should specify that, if the deck 
log for the period from October 26, 1966 
through November 5, 1966 does not state 
whether crew members from the USS ORISKANY 
were brought on board the USS CONSTELLATION to 
be treated in sick bay, then sick bay logs, 
transport logs, or any other record which 
might show such information for these dates 
should be sought.

5.  If the deck logs of the USS CONSTELLATION, 
or other evidence obtained during the course 
of this Remand, corroborate a stressor other 
than the stressor consider at the time of the 
Veterans May 2004 VA examination, observation 
of a fire aboard the USS ORISKANY through 
binoculars, a summary of each verified 
stressor should be prepared for the VA 
examiner, and the Veteran should be afforded 
VA psychiatric examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  The examiner should state 
whether a current diagnosis of PTSD is 
appropriate.  If the Veteran has PTSD, the 
examiner should provide an opinion as to 
whether it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran's PTSD is etiologically related to a 
verified stressor.    

The medical rationale for the opinion provided 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

6.  When all directed development has been 
conducted and the records associated with the 
claims flies, adjudication should be 
completed.  If such action does not resolve 
the appeal, a supplemental statement of the 
case should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




